                                            Case 4:20-cv-01735-JST Document 13 Filed 09/18/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TERRANCE E. BOLDS,                                 Case No. 20-cv-01735-JST
                                                        Plaintiff,
                                   8
                                                                                            ORDER OF SERVICE
                                                 v.
                                   9

                                  10     ALAMEDA COUNTY SHERIFF'S
                                         DEPARTMENT,
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff, a civil detainee housed at Coalinga State Hospital, has filed a pro se action

                                  15   pursuant to 42 U.S.C. § 1983, alleging that the Alameda County Sheriff’s Department violated his

                                  16   constitutional rights while he was housed in Alameda County Jail from January 2016 to July 2018.

                                  17   His complaint is now before the Court for review under 28 U.S.C. § 1915A. He has been granted

                                  18   leave to proceed in forma pauperis in a separate order.
                                  19                                               DISCUSSION

                                  20   A.     Standard of Review

                                  21          A federal court must conduct a preliminary screening in any case in which a prisoner seeks

                                  22   redress from a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

                                  23   § 1915A(a). In its review, the court must identify any cognizable claims and dismiss any claims

                                  24   that are frivolous, malicious, fail to state a claim upon which relief may be granted or seek

                                  25   monetary relief from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1),

                                  26   (2). Pro se pleadings must, however, be liberally construed. See Balistreri v. Pacifica Police
                                  27   Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).

                                  28          Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the
                                            Case 4:20-cv-01735-JST Document 13 Filed 09/18/20 Page 2 of 5




                                   1   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “Specific facts are not

                                   2   necessary; the statement need only “‘give the defendant fair notice of what the . . . claim is and the

                                   3   grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted).

                                   4   Although in order to state a claim a complaint “does not need detailed factual allegations, . . . a

                                   5   plaintiff’s obligation to provide the grounds of his ‘entitle[ment] to relief’ requires more than

                                   6   labels and conclusions, and a formulaic recitation of the elements of a cause of action will not do. .

                                   7   . . Factual allegations must be enough to raise a right to relief above the speculative level.” Bell

                                   8   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). A complaint must

                                   9   proffer “enough facts to state a claim for relief that is plausible on its face.” Id. at 570.

                                  10           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements:

                                  11   (1) that a right secured by the Constitution or laws of the United States was violated, and (2) that

                                  12   the alleged violation was committed by a person acting under the color of state law. See West v.
Northern District of California
 United States District Court




                                  13   Atkins, 487 U.S. 42, 48 (1988).

                                  14   B.      Complaint

                                  15           The complaint makes the following allegations. From January 2016 to July 26, 2018,

                                  16   plaintiff was housed at Alameda County Jail as a civil detainee pursuant to the Sexually Violent

                                  17   Predator Act, Cal. Welf. & Inst. Code §§ 6600, et seq. (“SVPA”). Per Alameda County policy, as

                                  18   set by the Alameda County Sheriff’s Department, civil detainees detained pursuant to the SVPA

                                  19   (“SVPs”) are housed in Administrative Segregation (“Ad-Seg”), where housing conditions are

                                  20   significantly more restrictive than for other inmates. Inmates confined in Ad-Seg are only allowed

                                  21   three hours a week in the dayroom, which means an hour a day every other day, and were only

                                  22   allowed to shower during this same time, further restricting the time available for recreation or

                                  23   other privileges. In addition, while plaintiff was housed in Ad-Seg, there were several times that

                                  24   all the cell doors were left open at once, despite the SVPA’s requirement that SVPs be housed

                                  25   separately from other inmates, thereby putting plaintiff’s life in danger. In contrast, inmates not

                                  26   confined in Ad-Seg are allowed to use the dayroom, phone, and showers for six hours per day;

                                  27   allowed to eat in a chow hall; and have access to a vending machine. During his time at Alameda

                                  28   County Jail, plaintiff requested that he be housed in lower risk areas of the jail where he would
                                                                                           2
                                           Case 4:20-cv-01735-JST Document 13 Filed 09/18/20 Page 3 of 5




                                   1   have more privileges, but he was told that “this is how classification classifies SVPs.” Plaintiff

                                   2   alleges that Alameda County knew that they should have had a separate housing pod for SVPs and

                                   3   that SVPs were entitled to more privileges than what was available in Ad-Seg, but refused to

                                   4   ensure that SVPs had their privileges because the jail did not often house SVP civil detainees.

                                   5          The Due Process Clause prohibits subjecting civil detainees to conditions that amount to

                                   6   punishment. Jones v. Blanas, 393 F.3d 918, 932 (2004). Conditions of confinement are

                                   7   presumptively punitive if they are more restrictive than those in which the civil detainee’s criminal

                                   8   counterparts are being held. Id. Liberally construed, plaintiff’s allegations state a claim against

                                   9   the Alameda County Sheriff’s Department for violation of his substantive due process rights. See

                                  10   King v. County of Los Angeles, 885 F.3d 548, 556-58 (9th Cir. 2018).

                                  11                                             CONCLUSION

                                  12          For the foregoing reasons, the Court orders as follows.
Northern District of California
 United States District Court




                                  13          1.      Liberally construed, the complaint states a cognizable due process claim against

                                  14   defendant Alameda County Sheriff’s Department. The Clerk shall issue summons and the United

                                  15   States Marshal shall serve, without prepayment of fees, a copy of the complaint (ECF No. 1), with

                                  16   all attachments thereto, and a copy of this order upon defendant Alameda County Sheriff’s

                                  17   Department at 1401 Lakeside Drive, 12th Floor, Oakland, CA 94612-4305. A courtesy copy

                                  18   of the complaint with attachments and this order shall also be mailed to the Alameda County

                                  19   Counsel, at 1221 Oak Street, Suite 450, Oakland, CA 94612.

                                  20          2.      In order to expedite the resolution of this case, the Court orders as follows:

                                  21                  a.      No later than 91 days from the date this order is filed, defendant must file

                                  22   and serve a motion for summary judgment or other dispositive motion. If defendant is of the

                                  23   opinion that this case cannot be resolved by summary judgment, defendant must so inform the

                                  24   Court prior to the date the motion is due. A motion for summary judgment also must be

                                  25   accompanied by a Rand notice so that plaintiff will have fair, timely, and adequate notice of what

                                  26   is required of him in order to oppose the motion. Woods v. Carey, 684 F.3d 934, 939 (9th Cir.

                                  27

                                  28
                                                                                         3
                                           Case 4:20-cv-01735-JST Document 13 Filed 09/18/20 Page 4 of 5




                                   1   2012) (notice requirement set out in Rand v. Rowland, 154 F.3d 952 (9th Cir. 1998), must be

                                   2   served concurrently with motion for summary judgment).1

                                   3                  b.      Plaintiff’s opposition to the summary judgment or other dispositive motion

                                   4   must be filed with the Court and served upon defendant no later than 28 days from the date the

                                   5   motion is filed. Plaintiff must bear in mind the notice and warning regarding summary judgment

                                   6   provided later in this order as he prepares his opposition to any motion for summary judgment.

                                   7                  c.      Defendant shall file a reply brief no later than 14 days after the date the

                                   8   opposition is filed. The motion shall be deemed submitted as of the date the reply brief is due. No

                                   9   hearing will be held on the motion.

                                  10          3.      Plaintiff is advised that a motion for summary judgment under Rule 56 of the

                                  11   Federal Rules of Civil Procedure will, if granted, end your case. Rule 56 tells you what you must

                                  12   do in order to oppose a motion for summary judgment. Generally, summary judgment must be
Northern District of California
 United States District Court




                                  13   granted when there is no genuine issue of material fact – that is, if there is no real dispute about

                                  14   any fact that would affect the result of your case, the party who asked for summary judgment is

                                  15   entitled to judgment as a matter of law, which will end your case. When a party you are suing

                                  16   makes a motion for summary judgment that is properly supported by declarations (or other sworn

                                  17   testimony), you cannot simply rely on what your complaint says. Instead, you must set out

                                  18   specific facts in declarations, depositions, answers to interrogatories, or authenticated documents,

                                  19   as provided in Rule 56(c), that contradict the facts shown in the defendant’s declarations and

                                  20   documents and show that there is a genuine issue of material fact for trial. If you do not submit

                                  21   your own evidence in opposition, summary judgment, if appropriate, may be entered against you.

                                  22   If summary judgment is granted, your case will be dismissed and there will be no trial. Rand v.

                                  23   Rowland, 154 F.3d 952, 962–63 (9th Cir. 1998) (en banc) (App. A). (The Rand notice above does

                                  24

                                  25
                                       1
                                  26     If defendant asserts that plaintiff failed to exhaust his available administrative remedies as
                                       required by 42 U.S.C. § 1997e(a), defendant must raise such argument in a motion for summary
                                  27   judgment, pursuant to the Ninth Circuit’s opinion in Albino v. Baca, 747 F.3d 1162 (9th Cir. 2014)
                                       (en banc) (overruling Wyatt v. Terhune, 315 F.3d 1108, 1119 (9th Cir. 2003), which held that
                                  28   failure to exhaust available administrative remedies under the Prison Litigation Reform Act,
                                       should be raised by a defendant as an unenumerated Rule 12(b) motion).
                                                                                            4
                                           Case 4:20-cv-01735-JST Document 13 Filed 09/18/20 Page 5 of 5




                                   1   not excuse defendant’s obligation to serve said notice again concurrently with a motion for

                                   2   summary judgment. Woods, 684 F.3d at 939).

                                   3          4.      All communications by plaintiff with the Court must be served on defendant’s

                                   4   counsel by mailing a true copy of the document to defendant’s counsel. The Court may disregard

                                   5   any document which a party files but fails to send a copy of to his opponent. Until defendant’s

                                   6   counsel has been designated, plaintiff may mail a true copy of the document directly to defendant,

                                   7   but once defendant is represented by counsel, all documents must be mailed to counsel rather than

                                   8   directly to defendant.

                                   9          5.      Discovery may be taken in accordance with the Federal Rules of Civil Procedure.

                                  10   No further court order under Federal Rule of Civil Procedure 30(a)(2) or Local Rule 16 is required

                                  11   before the parties may conduct discovery.

                                  12          6.      Plaintiff is responsible for prosecuting this case. Plaintiff must promptly keep the
Northern District of California
 United States District Court




                                  13   Court informed of any change of address and must comply with the Court’s orders in a timely

                                  14   fashion. Failure to do so may result in the dismissal of this action for failure to prosecute pursuant

                                  15   to Federal Rule of Civil Procedure 41(b). Plaintiff must file a notice of change of address in every

                                  16   pending case every time he is moved to a new facility.

                                  17          7.      Any motion for an extension of time must be filed no later than the deadline sought

                                  18   to be extended and must be accompanied by a showing of good cause.

                                  19          8.      Plaintiff is cautioned that he must include the case name and case number for this

                                  20   case on any document he submits to the Court for consideration in this case.

                                  21          IT IS SO ORDERED.

                                  22   Dated: September 17, 2020
                                                                                        ______________________________________
                                  23
                                                                                                      JON S. TIGAR
                                  24                                                            United States District Judge

                                  25

                                  26
                                  27

                                  28
                                                                                         5
